t c memo united_states tax_court alex malesa petitioner v commissioner of internal revenue respondent docket no filed date alex malesa pro_se j anthony hoefer for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below 1unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge dean special_trial_judge for the taxable_year respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure which included additional tax under sec_72 in the amount of dollar_figure and additions to tax under sec_6651 in the amount of dollar_figure and under sec_6654 in the amount of dollar_figure the parties have resolved all issues resulting from adjustments in the notice_of_deficiency except for the following whether three payments received by petitioner in are taxable to petitioner in the amounts determined by respondent whether petitioner is liable for additional tax on early retirement distributions under sec_72 and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in omaha nebraska at the time he filed his petition background petitioner did not timely file a federal_income_tax return respondent issued a notice_of_deficiency to petitioner on date respondent had received information returns from several payors indicating that payments had been made to petitioner during respondent used these information returns to determine a deficiency and additions to tax using a married_filing_separately status for petitioner petitioner filed a joint federal_income_tax return with his wife on date on that return petitioner included all of the payments that respondent had determined were taxable in the notice_of_deficiency except for the following payor national home life assurance jackson national life ins co jackson national life ins co reported on form 1099-r 1099-r 1099-int amount dollar_figure big_number the total_distribution by national home life assurance national was dollar_figure but respondent contends that only dollar_figure was taxable based on information reported to respondent by national the dollar_figure payment that petitioner received from jackson national life_insurance_company jackson was his one- third share of the accumulation value dollar_figure of an annuity that had been purchased by petitioner's mother who died in at age upon his mother's death petitioner became entitled to this payment as a beneficiary under the annuity_contract jackson reported the dollar_figure as the gross distribution to petitioner and did not report what portion of the distribution was taxable petitioner's mother acquired the jackson annuity in a sec_1035 exchange for an annuity that she had acquired through united of omaha this exchange took place on date respondent contends that the dollar_figure payment from jackson is taxable to petitioner as interest_income discussion respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 annuity_payment sec_61 defines gross_income as all income from whatever source derived annuities are specifically included in gross_income sec_61 the burden is on petitioner to demonstrate that the payment in question falls into a specific statutory exclusion 348_us_426 in general sec_72 deals with the income_tax treatment of annuities sec_1_72-1 income_tax regs provides that sec_72 prescribes rules regarding the inclusion in gross_income of amounts received under a life_insurance endowment or annuity_contract except where such amounts are specifically excluded from gross_income under other provisions of chapter of the code these rules provide that in general the amounts subject_to the provisions of sec_72 are includable in the gross_income of the recipient except to the extent that they are considered to represent a reduction or return of premiums or other consideration paid sec_1_72-1 income_tax regs any amount received whether in a single sum or otherwise in full discharge of the obligation under the annuity_contract which payment is in the nature of a refund_of_the_consideration_paid for the contract is taxable only to the extent it exceeds the investment_in_the_contract determined under sec_72 sec_72 e an amount is considered to be in the nature of a refund where it is payable to a beneficiary after the death of the annuitant under a contract for a life_annuity with a minimum number of payments certain or a minimum amount which must be paid in any case sec_1_72-11 income_tax regs the annuity_payment that petitioner received upon his mother's death is thus in the nature of a refund_of_the_consideration_paid for the contract and is taxable to the extent it exceeds the investment_in_the_contract the investment_in_the_contract is the aggregate amount of premiums or other consideration paid for the contract less any amounts previously received under the contract which were excludable from gross_income sec_72 petitioner has offered no evidence regarding the investment_in_the_contract he has therefore failed to carry his burden to show that any portion of the payment he received should be excluded from his gross_income commissioner v glenshaw glass co supra pincite accordingly we sustain respondent's determination that the full dollar_figure payment is includable in petitioner's gross_income interest_income and retirement distribution petitioner admits receiving a dollar_figure payment from jackson and a dollar_figure payment from national of which respondent contends dollar_figure was taxable petitioner offered no evidence demonstrating that any portion of these payments should be excluded from his gross_income and has therefore failed to carry his burden_of_proof id respondent is sustained on these items sec_72 additional tax respondent determined that petitioner is liable for additional tax in the amount of dollar_figure under sec_72 on a premature_distribution of dollar_figure from a qualified_retirement_plan sec_72 imposes an additional tax on any amount received from a qualified_retirement_plan equal to percent of the portion of such amount which is includable in gross_income sec_72 exempts certain distributions from the additional tax petitioner does not deny receiving a dollar_figure distribution from a qualified_retirement_plan nor does he claim to come within one of the exceptions respondent is sustained on this issue sec_6651 failure_to_file timely sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 petitioner's federal_income_tax return was due on date sec_6072 petitioner filed his federal_income_tax return on date petitioner has not offered any evidence to show that the delay was due to reasonable_cause we therefore sustain respondent's determination that petitioner is liable for the 25-percent addition_to_tax under sec_6651 for sec_6654 failure to pay estimated_tax where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the amount required under the statute imposition of the addition_to_tax under sec_6654 is automatic unless the taxpayer shows that one of the statutory exceptions applies 99_tc_202 75_tc_1 petitioner bears the burden to show qualification for such an exception 78_tc_304 petitioner has not sustained his burden therefore we hold that he is liable for the addition_to_tax under sec_6654 for the taxable_year to reflect the foregoing decision will be entered under rule
